Exhibit 10.9

 

Summary Description of

Named Executive Officer Compensation

 

 

On December 6, 2012, the Management and Compensation Committee of the Board of
Directors of TETRA Technologies, Inc., which is responsible for compensation
decisions relating to named executive officers of Compressco Partners GP Inc.,
approved the following increases in annual base salary levels for our current
officers who are identified as named executive officers in this Annual Report on
Form 10-K:

 

Named Executive Officer

Title

Prior Base Salary

2013 Base Salary

Ronald J. Foster

President

$275,000

$286,000

James P. Rounsavall

Chief Financial Officer

$195,000

$198,900

Kevin W. Book

Vice President of International Operations

$205,000

$213,200

Larry W. Brickman

Vice President of Field Services

$163,000

$169,520

 

Each of the above named executive officers has entered into an employment
agreement in a form substantially identical to the form of agreement executed by
all employees of Compressco Partners GP Inc. Each agreement evidences the
at-will nature of employment and does not set forth or guarantee the term of
employment, salary, or other incentives, all of which are at the discretion of
the Board of Directors of Compressco Partners GP Inc. or the Management and
Compensation Committee of the Board of Directors of TETRA Technologies, Inc.
Each named executive officer is eligible to participate in incentive programs
generally available to salaried employees of Compressco Partners GP Inc.,
including health, life, disability and other insurance and benefits, 401(k)
Plan, Nonqualified Deferred Compensation Plan, and vacation, paid sick leave,
and other employee benefits.



 

 

--------------------------------------------------------------------------------